Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach and make obvious, whether alone or in combination, receiving uplink control data with a cyclic shift to indicate a scheduling request for a resource grant, wherein the cyclic shift indicates whether an ACK/NACK is included, and determining a resource grant and the indication based on the received uplink control data as claimed.
The closest prior art, Kishiyama et al. (US 2013/0114501) discloses a scheduling request indicated with different cyclic shift (para. 37). 
Examiner does not believe double patenting exists for the parent patents US 9,955,462 and US 10,750,481. The claims of the present application include a determination of a resource grant and indication of whether uplink control data includes an ACK/NACK based on the received uplink control data which does not represent a simple, reciprocal operation to the parent patent claims related to a UE transmitting the uplink control data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on 

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462